Exhibit 10.4


ENERGY FOCUS, INC.
2014 STOCK INCENTIVE PLAN
(As amended on June 21, 2017 and July 22, 2015; and as adjusted to reflect our
one-for-ten reverse split effected on July 16, 2014)
1.Purpose of the Plan.
The purpose of this Plan is to enhance stockholder value by linking the
compensation of officers, directors and key employees of the Company to
increases in the price of Energy Focus, Inc. common stock and the achievement of
other performance objectives, and to encourage ownership in the Company by key
personnel whose long-term employment is considered essential to the Company’s
continued progress and success. The Plan is also intended to assist the Company
in the recruitment of new employees and to motivate, retain and encourage such
employees and directors to act in the stockholders’ interest and share in the
Company’s success.
2.    Definitions.
As used herein, the following definitions shall apply:
(a)     “Administrator” means the Board, any Committee or such delegates as
shall be administering the Plan in accordance with Section 4 of the Plan.
(b)     “Affiliate” means any Subsidiary or other entity that is directly or
indirectly controlled by the Company or any entity in which the Company has a
significant ownership interest as determined by the Administrator. The
Administrator shall, in its sole discretion, determine which entities are
classified as Affiliates and designated as eligible to participate in this Plan.
(c)     “Applicable Law” means the requirements relating to the administration
of stock option plans under U.S. federal and state laws, any stock exchange or
quotation system on which the Company has listed or submitted for quotation the
Common Shares to the extent provided under the terms of the Company’s agreement
with such exchange or quotation system and, with respect to Awards subject to
the laws of any foreign jurisdiction where Awards are, or will be, granted under
the Plan, the laws of such jurisdiction.
(d)     “Award” means a Stock Award, Option, Stock Appreciation Right, or Other
Stock-Based Award granted in accordance with the terms of the Plan, or any other
property (including cash) granted pursuant to the provisions of the Plan.
(e)     “Awardee” means an Employee, Director or Consultant who has been granted
an Award under the Plan.
(f)     “Award Agreement” means a Stock Award Agreement, Option Agreement, Stock
Appreciation Right Agreement, or Other Stock-Based Award Agreement, which may be
in written or electronic format, in such form and with such terms as may be
specified by the Administrator, evidencing the terms and conditions of an
individual Award. Each Award Agreement is subject to the terms and conditions of
the Plan. The effectiveness of an Award shall not be subject to the Award
Agreement’s being signed by the Company and/or the Participant receiving the
Award unless specifically so provided in the Award Agreement.
(g)     “Board” means the Board of Directors of the Company.
(h)     “Change of Control” shall mean, except as otherwise provided in an Award
Agreement, one of the following shall have taken place after the date of this
Plan:
(i)     any “person” (as such term is used in Sections 13(d) or 14(d) of the
Exchange Act) (other than the Company, any majority controlled subsidiary of the
Company, or the fiduciaries of any Company benefit plans) becomes the beneficial
owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 50% or more of the total voting power of the voting securities of
the Company then outstanding and entitled to vote generally in the election of
directors of the Company; provided, however, that no Change of Control shall
occur upon the acquisition of securities directly from the Company;
(ii)     individuals who, as of the beginning of any 24 month period, constitute
the Board (as of the date hereof, the “Incumbent Board”) cease for any reason
during such 24 month period to constitute at least a majority of the Board,
provided that any individual becoming a Director subsequent to the date hereof
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least a majority of the Directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding for this purpose any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company; or
(iii)     consummation of (A) a merger, consolidation or reorganization of the
Company, in each case, with respect to which all or substantially all of the
individuals and entities who were the respective beneficial owners of the voting
securities of the Company immediately prior to such merger, consolidation or
reorganization do not, following such merger, consolidation or reorganization,
beneficially own, directly or indirectly, at least 35% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the entity or entities resulting from such merger,
consolidation or reorganization, (B) a complete liquidation or dissolution of
the Company, or (C) a sale or other disposition of all or substantially all of
the assets of the Company, unless at least 35% of the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors of the entity or entities that acquire such assets are
beneficially owned by individuals or entities who or that were beneficial owners
of the voting securities of the Company immediately before such sale or other
disposition.
Notwithstanding the foregoing, (x) if any payment or distribution event
applicable to an Award is subject to the requirements of Section 409A(a)(2)(A)
of the Code, the determination of the occurrence of a Change of Control shall be
governed by applicable provisions of Section 409A(a)(2)(A) of the Code and
regulations and rulings issued thereunder for purposes of determining whether
such payment or distribution may then occur, and (y) a transaction shall not
constitute a Change of Control if its sole purpose is to change the state of the
Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction.
(i)     “Code” means the United States Internal Revenue Code of 1986, as
amended, and any successor thereto, the Treasury Regulations thereunder and
other relevant interpretive guidance issued by the Internal Revenue Service or
the Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
provision of the Code.
(j)     “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan or, in the absence of any such special
appointment, the Compensation Committee of the Board.
(k)     “Common Shares” means the common shares, no par value, of the Company,
or any security of the Company issued in substitution, exchange or lieu thereof.
(l)     “Company” means Energy Focus, Inc., a Delaware corporation, or, except
as utilized in the definition of Change of Control, its successor.
(m)     “Consultant” means an individual providing services to the Company or
any of its Affiliates as an independent contractor, and includes prospective
consultants who have accepted offers of consultancy for the Company or any of
its Affiliates, so long as such person (i) renders bona fide services that are
not in connection with the offer and sale of the Company’s securities in a
capital-raising transaction, (ii) does not directly or indirectly promote or
maintain a market for the Company’s securities, and (iii) otherwise qualifies as
a consultant under the applicable rules of the SEC for registration of shares of
stock on a Form S-8 registration statement
(n)     “Conversion Award” has the meaning set forth in Section 4(b)(xii) of the
Plan.
(o)     “Director” means a member of the Board. Any Director who does not serve
as an employee of the Company is referred to herein as a “Non-employee
Director.”
(p)     “Disability” means (i) “Disability” as defined in any employment,
consulting or similar agreement to which the Participant is a party, or (ii) if
there is no such agreement or it does not define “Disability,” (A) permanent and
total disability as determined under the Company’s long-term disability plan
applicable to the Participant, or (B) if there is no such plan applicable to the
Participant or the Committee determines otherwise in an applicable Award
Agreement, “Disability” shall mean the Participant’s continuous illness, injury
or incapacity for a period of six consecutive months, as determined by the
Administrator in its discretion. Notwithstanding the above, with respect to an
Incentive Stock Option, Disability shall mean permanent and total disability as
defined in Section 22(e)(3) of the Code and, with respect to any Award that
constitutes “nonqualified deferred compensation” within the meaning of Section
409A of the Code, the foregoing definition shall apply for purposes of vesting
of such Award, provided that such Award shall not be settled until the earliest
of: (x) the Participant’s “disability” within the meaning of Section 409A of the
Code, (y) the Participant’s “separation from service” within the meaning of
Section 409A of the Code and (z) the date such Award would otherwise be settled
pursuant to the terms of the Award Agreement.
(q)     “Disaffiliation” means a Subsidiary’s or Affiliate’s ceasing to be a
Subsidiary or Affiliate for any reason (including, without limitation, as a
result of a public offering, or a spin-off or sale by the Company, of the stock
of the Subsidiary or Affiliate) or a sale of a division of the Company and its
Affiliates.
(r)     “Employee” means a regular, active employee of the Company or any
Affiliate, including an Officer or Director who is also a regular, active
employee of the Company or any Affiliate. The Administrator shall determine
whether the Chairman of the Board qualifies as an “Employee.” For any and all
purposes under the Plan, the term “Employee” shall not include a person hired as
an independent contractor, leased employee, consultant or a person otherwise
designated by the Administrator, the Company or an Affiliate at the time of hire
as not eligible to participate in or receive benefits under the Plan or not on
the payroll, even if such ineligible person is subsequently determined to be a
common law employee of the Company or an Affiliate or otherwise an employee by
any governmental or judicial authority. Unless otherwise determined by the
Administrator in its sole discretion, for purposes of the Plan, an Employee
shall be considered to have terminated employment and to have ceased to be an
Employee if his or her employer ceases to be an Affiliate, even if he or she
continues to be employed by such employer.
(s)     “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended, and any successor thereto.
(t)     “Fair Market Value” with respect to a Share shall mean the market price
of such Share, determined by the Committee as follows:
(i)     If the Shares are listed on any established stock exchange or a national
market system, the per Share Fair Market Value shall be the closing sales price
for each share of such stock (or the closing bid, if no sales were reported) on
the date of determination (or, if no closing sales price or closing bid was
reported on that date, as applicable, on the last trading date such closing
sales price or closing bid was reported), as reported in The Wall Street Journal
or such other source as the Committee deems reliable;
(ii)     If the Shares are regularly quoted on an automated quotation system
(including the OTC Bulletin Board and the quotations published by the OTC
Markets Group Inc.) or by a recognized securities dealer, the closing sales
price for each share of such stock or, if closing sales prices are not reported,
the per Share Fair Market Value shall be the mean between the high bid and low
asked prices for a Share on the date of determination (or, if no such prices
were reported on that date, on the last date such prices were reported), as
reported in The Wall Street Journal or such other source as the Committee deems
reliable; or     
(iii)     In the absence of an established market for the Shares of the type
described in (a) and (b), above, the per Share Fair Market Value thereof shall
be determined by the Committee in good faith and in accordance with the
applicable provisions of Section 409A of the Code and the regulations and
rulings thereunder.
In all cases, the determination of Fair Market Value by the Committee shall be
conclusive and binding on all persons.
(u)     “Grant Date” means, with respect to each Award, the date upon which the
Award is granted to an Awardee pursuant to this Plan, which may be a designated
future date as of which such Award will be effective, as determined by the
Committee.
(v)     “Incentive Stock Option” means an Option that is identified in the
Option Agreement as intended to qualify as an incentive stock option within the
meaning of Section 422 of the Code and the regulations promulgated thereunder,
and that actually does so qualify.
(w)     “Nonqualified Stock Option” means an Option that is not an Incentive
Stock Option.
(x)     “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(y)     “Option” means a right granted under Section 8 of the Plan to purchase a
number of Shares at such exercise price, at such times, and on such other terms
and conditions as are specified in the agreement or other documents evidencing
the Award (the “Option Agreement”). Both Incentive Stock Options and
Nonqualified Stock Options may be granted under the Plan.
(z)     “Other Stock-Based Award” means an Award granted pursuant to Section 12
of the Plan on such terms and conditions as are specified in the agreement or
other documents evidencing the Award (the “Other Stock-Based Award Agreement”).
(aa)     “Participant” means the Awardee or any person (including any estate) to
whom an Award has been assigned or transferred as permitted hereunder.
(bb)     “Plan” means this 2014 Stock Incentive Plan, as set forth herein and as
hereafter amended from time to time.
(cc)     “Qualifying Performance Criteria” shall have the meaning set forth in
Section 13(b) of the Plan.
(dd)     “Retirement” means, unless the Administrator determines otherwise,
Termination of Employment, voluntary or involuntary, by a Participant from the
Company and its Affiliates, other than a Termination for Cause, after attaining
age fifty-five (55) and having at least ten (10) years of service as an Employee
with the Company and its Affiliates, excluding service with an Affiliate of the
Company prior to the time that such Affiliate became an Affiliate of the
Company. For Plan purposes, a “voluntary” Termination of Employment is a
Termination of Employment where the Participant does not qualify for severance
benefits, whether under a severance agreement or the Company’s or any of its
Affiliate’s severance policy, plan or other arrangement.
(ee)     “Securities Act” means the United States Securities Act of 1933, as
amended.
(ff)     “Share” means a Common Share, as adjusted in accordance with Section 15
of the Plan.
(gg)     “Stock Appreciation Right” means a right granted under Section 10 of
the Plan on such terms and conditions as are specified in the agreement or other
documents evidencing the Award (the “Stock Appreciation Right Agreement”).
(hh)     “Stock Award” means an award or issuance of Shares or Stock Units made
under Section 11 of the Plan, the grant, issuance, retention, vesting and/or
transferability of which is subject during specified periods of time to such
conditions (including, without limitation, continued employment or performance
conditions) and terms as are expressed in the agreement or other documents
evidencing the Award (the “Stock Award Agreement”).
(ii)     “Stock Unit” means a bookkeeping entry representing an amount
equivalent to the Fair Market Value of one Share, payable in cash, property or
Shares. Stock Units represent an unfunded and unsecured obligation of the
Company, except as otherwise provided for by the Administrator.
(jj)     “Subsidiary” means any company (other than the Company) in an unbroken
chain of companies beginning with the Company, provided each company in the
unbroken chain (other than the Company) owns, at the time of determination,
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other companies in such chain.
(kk)     “Ten Percent Stockholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or of any of
its Affiliates.
(ll)    “Termination for Cause” means, unless otherwise provided in an Award
Agreement, Termination of Employment on account of any act of fraud or
intentional misrepresentation or embezzlement, misappropriation or conversion of
assets of the Company or any Affiliate, or the intentional and repeated
violation of the written policies or procedures of the Company, provided that,
for an Employee who is party to an individual severance or employment agreement
defining Cause, “Cause” shall have the meaning set forth in such agreement
except as may be otherwise provided in such agreement. For purposes of this
Plan, a Participant’s Termination of Employment shall be deemed to be a
Termination for Cause if, after the Participant’s employment has terminated,
facts and circumstances are discovered that would have justified, in the opinion
of the Committee, a Termination for Cause.
(mm)     “Termination of Employment” means for purposes of this Plan, unless
otherwise determined by the Administrator, ceasing to be an Employee (as
determined in accordance with Section 3401(c) of the Code and the regulations
promulgated thereunder) of the Company or one of its Subsidiaries or Affiliates.
Unless otherwise determined by the Committee in the terms of an Award Agreement
or otherwise, if a Participant’s employment with the Company and its Affiliates
terminates but such Participant continues to provide services to the Company and
its Affiliates in a Non-employee Director capacity, such change in status shall
be deemed a Termination of Employment. A Participant employed by, or performing
services for, a Subsidiary or an Affiliate or a division of the Company and its
Affiliates shall be deemed to incur a Termination of Employment if, as a result
of a Disaffiliation, such Subsidiary, Affiliate, or division ceases to be a
Subsidiary, Affiliate or division, as the case may be, and the Participant does
not immediately thereafter become an Employee of (or service provider for), or
member of the board of directors of, the Company or another Subsidiary or
Affiliate. Temporary absences from employment because of illness, vacation or
leave of absence and transfers among the Company and its Subsidiaries and
Affiliates shall not be considered Terminations of Employment. In addition,
Termination of Employment shall mean a “separation from service” as defined in
regulations issued under Code Section 409A whenever necessary to ensure
compliance therewith for any payment or settlement of a benefit conferred under
this Plan that is subject to such Code section, and, for such purposes, shall be
determined based upon a reduction in the bona fide level of services performed
to a level equal to twenty percent (20%) or less of the average level of
services performed by the Employee during the immediately preceding 36-month
period.
3.    Stock Subject to the Plan.
(a)     Aggregate Limit. Subject to the provisions of Section 15(a) of the Plan,
the maximum aggregate number of Shares which may be subject to Awards granted
under the Plan is 2,500,000 Shares. The Shares issued under the Plan may be
either Shares reacquired by the Company, including Shares purchased in the open
market, or authorized but unissued Shares. As of the date the Plan is approved
by the Company’s stockholders, no further awards will be made under the 2008
Stock Incentive Plan, as amended, (the “Prior Plan”).
(b)     Code Section 162(m) and 422 Limits; Other Share Limitations. Subject to
the provisions of Section 15(a) of the Plan, no Employee may be granted under
this Plan (i) Options or Stock Appreciation Rights during any calendar year with
respect to more than 150,000 Shares, and (ii) Stock Awards and Other Stock-Based
Awards that are intended to comply with the performance-based exception under
Code Section 162(m) and are denominated in Shares under which more than 80,000
Shares may be earned for each calendar year (or other 12 month period) in the
vesting or performance period. During any calendar year, no Participant may be
granted an Award that is intended to comply with the performance-based exception
under Code Section 162(m) and is denominated in cash under which more than seven
hundred fifty thousand dollars ($750,000) may be earned for each calendar year
(or other 12 month period) in the performance period. The foregoing limitations
in this section shall be calculated for 2014 to include all awards issued under
a Prior Plan since December 31, 2013. In addition, the foregoing limitations in
this section shall be multiplied by two with respect to Awards granted to a
Participant during the first calendar year in which the Participant commences
employment with the Company and its Affiliates. Subject to the provisions of
Section 15(a) of the Plan, the aggregate number of Shares that may be subject to
all Incentive Stock Options granted under the Plan shall not exceed 100,000
Shares. Notwithstanding anything to the contrary in the Plan, the limitations
set forth in this Section 3(b) shall be subject to adjustment under Section
15(a) of the Plan only to the extent that such adjustment will not affect the
status of any Award intended to qualify as “performance-based compensation”
under Section 162(m) of the Code.
(c)     Share Counting Rules.
(i)     For purposes of this Section 3 of the Plan, Shares subject to Awards
that have been canceled, expired, settled in cash, or forfeited for any reason
(in whole or in part) shall not reduce the aggregate number of Shares which may
be subject to Awards granted under this Plan and shall be available for future
Awards granted under this Plan. If Shares subject to an award under any Prior
Plan are canceled, expired, settled in cash, or forfeited for any reason (in
whole or in part), the Shares subject to an award under the Prior Plan, to the
extent of such cancellation, expiration, settlement in cash, or forfeiture,
shall not be available for grant under this Plan. Notwithstanding the foregoing,
Shares added back under the provisions of this subsection (c) shall not be
counted when determining the limit on Shares that may be granted as Incentive
Stock Options under subsection (b), above.
(ii)     Notwithstanding anything to the contrary contained herein, the
following Shares shall not be added to the Shares authorized for grant under
paragraph (i) of this Section: (a) Shares tendered by the Participant or
withheld by the Company in payment of the purchase price of an Option, (b)
Shares tendered by the Participant or withheld by the Company to satisfy any tax
withholding obligation with respect to Options or Stock Appreciation Rights, (c)
Shares subject to a Stock Appreciation Right that are not issued in connection
with its stock settlement on exercise thereof, and (d) Shares reacquired by the
Company on the open market or otherwise using cash proceeds from the exercise of
Options. Shares subject to Awards that have been retained by the Company in
payment or satisfaction of the tax withholding obligation of an Awardee, other
than for an Option or Stock Appreciation Right as described above, and Shares
that have been delivered (either actually or constructively by attestation) to
the Company in payment or satisfaction of the tax withholding obligation of an
Awardee, other than for an Option or Stock Appreciation Right as described
above, shall again be available for grant under the Plan.
(iii)     Conversion Awards shall not reduce the Shares authorized for grant
under the Plan or the limitations on Awards to a Participant under subsection
(b) above, and Shares subject to a Conversion Award shall not again be available
for an Award under the Plan as provided in subsection (c)(i) above.
4.    Administration of the Plan.
(a)     Procedure.
(i)     Multiple Administrative Bodies. The Plan shall be administered by the
Board, a Committee designated by the Board to so administer this Plan and/or
their respective delegates.
(ii)     Section 162(m). To the extent that the Administrator determines it to
be desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Code Section 162(m), Awards to “covered
employees” (within the meaning of Code Section 162(m)) or to Employees that the
Committee determines may be “covered employees” in the future shall be made by a
Committee of two or more “outside directors” within the meaning of Section
162(m) of the Code. References herein to the Administrator in connection with
Awards intended to qualify as “performance-based compensation” shall mean a
Committee meeting the “outside director” requirements of Code Section 162(m).
Notwithstanding any other provision of the Plan, the Administrator shall not
have any discretion or authority to make changes to any Award that is intended
to qualify as “performance-based compensation” to the extent that the existence
of such discretion or authority would cause such Award not to so qualify.
(iii)     Rule 16b-3. To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3 promulgated under the Exchange Act (“Rule 16b-3”),
Awards to Officers and Directors shall be made by the entire Board or a
Committee of two or more “non-employee directors” within the meaning of Rule
16b-3.
(iv)     Other Administration. To the extent required by the rules of the
principal U.S. national securities exchange on which the Shares are traded, the
members of the Committee shall also qualify as “independent directors” as set
forth in such rules. Except to the extent prohibited by Applicable Law, the
Board or a Committee may delegate to a Committee of one or more Directors or to
authorized officers of the Company the power to approve Awards to persons
eligible to receive Awards under the Plan who are not (A) subject to Section 16
of the Exchange Act or (B) at the time of such approval, “covered employees”
under Section 162(m) of the Code.
(v)     Awards to Directors. The Board shall have the power and authority to
grant Awards to Non-employee Directors, including the authority to determine the
number and type of awards to be granted; determine the terms and conditions, not
inconsistent with the terms of this Plan, of any award; and to take any other
actions the Board considers appropriate in connection with the administration of
the Plan.
(vi)     Delegation of Authority for the Day-to-Day Administration of the Plan.
Except to the extent prohibited by Applicable Law, the Administrator may
delegate to one or more individuals the day-to-day administration of the Plan
and any of the functions assigned to it in this Plan. Such delegation may be
revoked at any time.
(b)     Powers of the Administrator. Subject to the provisions of the Plan and,
in the case of a Committee or delegates acting as the Administrator, subject to
the specific duties delegated to such Committee or delegates, the Administrator
shall have the authority, in its discretion:
(i)     to select the Non-employee Directors, Consultants and Employees of the
Company or its Affiliates to whom Awards are to be granted hereunder;
(ii)     to determine the number of Common Shares to be covered by each Award
granted hereunder;
(iii)     to determine the type of Award to be granted to the selected Employees
and Non-employee Directors;
(iv)     to approve forms of Award Agreements;
(v)     to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise and/or purchase price, the time or times
when an Award may be exercised (which may or may not be based on performance
criteria), the vesting schedule, any vesting and/or exercisability provisions,
terms regarding acceleration of Awards or waiver of forfeiture restrictions, the
acceptable forms of consideration for payment for an Award, the term, and any
restriction or limitation regarding any Award or the Shares relating thereto,
based in each case on such factors as the Administrator, in its sole discretion,
shall determine and may be established at the time an Award is granted or
thereafter;
(vi)     to correct administrative errors;
(vii)     to construe and interpret the terms of the Plan (including sub-plans
and Plan addenda) and Awards granted pursuant to the Plan;
(viii)     to adopt rules and procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Administrator is specifically authorized (A) to adopt rules and procedures
regarding the conversion of local currency, the shift of tax liability from
employer to employee (where legally permitted) and withholding procedures and
handling of stock certificates which vary with local requirements, and (B) to
adopt sub-plans and Plan addenda as the Administrator deems desirable, to
accommodate foreign laws, regulations and practice;
(ix)     to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans and Plan addenda;
(x)     to modify or amend each Award, including, but not limited to, the
acceleration of vesting and/or exercisability, provided, however, that any such
modification or amendment (A) is subject to the plan amendment provisions set
forth in Section 16 of the Plan, and (B) may not materially impair any
outstanding Award unless agreed to in writing by the Participant, except that
such agreement shall not be required if the Administrator determines in its sole
discretion that such modification or amendment either (Y) is required or
advisable in order for the Company, the Plan or the Award to satisfy any
Applicable Law or to meet the requirements of any accounting standard, or (Z) is
not reasonably likely to significantly diminish the benefits provided under such
Award, or that adequate compensation has been provided for any such
diminishment, except following a Change of Control;
(xi)     to allow or require Participants to satisfy withholding tax amounts by
electing to have the Company withhold from the Shares to be issued upon exercise
of a Nonqualified Stock Option or vesting of a Stock Award that number of Shares
having a Fair Market Value equal to the amount required to be withheld. The Fair
Market Value of the Shares to be withheld shall be determined in such manner and
on such date that the Administrator shall determine or, in the absence of
provision otherwise, on the date that the amount of tax to be withheld is to be
determined. All elections by a Participant to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrator may provide;
(xii)     to authorize conversion or substitution under the Plan of any or all
stock options, stock appreciation rights or other stock awards held by awardees
of an entity acquired by the Company (the “Conversion Awards”). Any conversion
or substitution shall be effective as of the close of the merger or acquisition.
The Conversion Awards may be Nonqualified Stock Options or Incentive Stock
Options, as determined by the Administrator, with respect to options granted by
the acquired entity;
(xiii)     to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
(xiv)     to impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resale by a
Participant or of other subsequent transfers by the Participant of any Shares
issued as a result of or under an Award or upon the exercise of an Award,
including, without limitation, (A) restrictions under an insider trading policy,
(B) restrictions as to the use of a specified brokerage firm for such resale or
other transfers, and (C) institution of “blackout” periods on exercises of
Awards;
(xv)     to provide, either at the time an Award is granted or by subsequent
action, that an Award shall contain as a term thereof, a right, either in tandem
with the other rights under the Award or as an alternative thereto, of the
Participant to receive, without payment to the Company, a number of Shares, cash
or a combination thereof, the amount of which is determined by reference to the
value of the Award; and
(xvi)     to make all other determinations deemed necessary or advisable for
administering the Plan and any Award granted hereunder.
(c)     Effect of Administrator’s Decision. All questions arising under the Plan
or under any Award shall be decided by the Administrator in its total and
absolute discretion. All decisions, determinations and interpretations by the
Administrator regarding the Plan, any rules and regulations under the Plan and
the terms and conditions of any Award granted hereunder, shall be final and
binding on all Participants. The Administrator shall consider such factors as it
deems relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations, including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select.
(d)     Indemnity. To the extent allowable under Applicable Law, each member of
the Committee or of the Board and any person to whom the Board or Committee has
delegated any of its authority under the Plan shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan, and against and from any and all amounts paid by
him or her in satisfaction of judgment in such action, suit, or proceeding
against him or her; provided he or she gives the Company an opportunity, at its
own expense, to handle and defend the same before he or she undertakes to handle
and defend it on his or her own behalf. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled pursuant to the Company’s Articles of Incorporation or
By-laws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.
5.    Eligibility.
Awards may be granted only to Directors, Employees and Consultants of the
Company or any of its Affiliates; provided, however, that Incentive Stock
Options may be granted only to Employees of the Company and its Subsidiaries
(within the meaning of Section 424(f) of the Code).
6.    Term of Plan.
The Plan shall become effective upon its approval by stockholders of the
Company. It shall continue in effect for a term of ten (10) years from the date
the Plan is approved by the stockholders of the Company (the “Effective Date”)
unless terminated earlier under Section 16 of the Plan.
7.    Term of Award.
Subject to the provisions of the Plan, the term of each Award shall be
determined by the Administrator and stated in the Award Agreement, and may
extend beyond the termination of the Plan. In the case of an Option or a Stock
Appreciation Right, the term shall be ten (10) years from the Grant Date or such
shorter term as may be provided in the Award Agreement.
8.    Options.
The Administrator may grant an Option or provide for the grant of an Option,
either from time to time in the discretion of the Administrator or automatically
upon the occurrence of specified events, including, without limitation, the
achievement of performance goals.
(a)     Option Agreement. Each Option Agreement shall contain provisions
regarding (i) the number of Shares that may be issued upon exercise of the
Option, (ii) the type of Option, (iii) the exercise price of the Option and the
means of payment of such exercise price, (iv) the term of the Option, (v) such
terms and conditions regarding the vesting and/or exercisability of an Option as
may be determined from time to time by the Administrator, (vi) restrictions on
the transfer of the Option and forfeiture provisions, and (vii) such further
terms and conditions, in each case not inconsistent with this Plan, as may be
determined from time to time by the Administrator.
(b)     Exercise Price. The per share exercise price for the Shares to be issued
upon exercise of an Option shall be determined by the Administrator, except that
the per Share exercise price shall be no less than 100% of the Fair Market Value
per Share on the Grant Date, except with respect to Conversion Awards. A Ten
Percent Stockholder shall not be granted an Incentive Stock Option unless the
Option Exercise Price is at least 110% of the Fair Market Value of the Common
Stock at the Grant Date and the Option is not exercisable after the expiration
of five years from the Grant Date.
(c)     No Option Repricings. Subject to Section 15 of the Plan, the exercise
price of an Option may not be reduced without stockholder approval, nor may
outstanding Options be cancelled in exchange for cash, other Awards or Options
with an exercise price that is less than the exercise price of the original
Option without stockholder approval.
(d)     No Reload Grants. Options shall not be granted under the Plan in
consideration for and shall not be conditioned upon the delivery of Shares to
the Company in payment of the exercise price and/or tax withholding obligation
under any other employee stock option.
(e)     Vesting Period and Exercise Dates. Options granted under this Plan shall
vest and/or be exercisable at such time and in such installments during the
period prior to the expiration of the Option’s term as determined by the
Administrator and as specified in the Option Agreement. The Administrator shall
have the right to make the timing of the ability to exercise any Option granted
under this Plan subject to continued active employment, the passage of time
and/or such performance requirements as deemed appropriate by the Administrator.
At any time after the grant of an Option, the Administrator may reduce or
eliminate any restrictions surrounding any Participant’s right to exercise all
or part of the Option.
(f)     Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment,
either through the terms of the Option Agreement or at the time of exercise of
an Option. Acceptable forms of consideration may include:
(i)     cash;
(ii)     check or wire transfer (denominated in U.S. Dollars);
(iii)     subject to any conditions or limitations established by the
Administrator, other Shares which were held for a period of more than six (6)
months on the date of surrender and which have a Fair Market Value on the date
of surrender equal to or greater than the aggregate exercise price of the Shares
as to which said Option shall be exercised (it being agreed that the excess of
the Fair Market Value over the aggregate exercise price, if any, shall be
refunded to the Awardee in cash);
(iv)     subject to any conditions or limitations established by the
Administrator, the Company withholding Shares otherwise issuable upon exercise
of an Option;
(v)     consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Administrator and in compliance with
Applicable Law;
(vi)     such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Law; or
(vii)     any combination of the foregoing methods of payment.
(g)     Procedure for Exercise; Rights as a Stockholder.
(i)     Any Option granted hereunder shall be exercisable according to the terms
of the Plan and at such times and under such conditions as determined by the
Administrator and set forth in the applicable Option Agreement.
(ii)     An Option shall be deemed exercised when (A) the Company receives (1)
written or electronic notice of exercise (in accordance with the Option
Agreement or procedures established by the Administrator) from the person
entitled to exercise the Option and (2) full payment for the Shares with respect
to which the related Option is exercised, and (B) with respect to Nonqualified
Stock Options, provisions acceptable to the Administrator have been made for
payment of all applicable withholding taxes.
(iii)     Unless provided otherwise by the Administrator or pursuant to this
Plan, until the Shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), no
right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to the Shares subject to an Option, notwithstanding the
exercise of the Option.
(iv)     The Company shall issue (or cause to be issued) such Shares as soon as
administratively practicable after the Option is exercised. An Option may not be
exercised for a fraction of a Share.
(h)     Termination of Employment or Board Membership.
(i)     The Administrator shall determine as of the Grant Date (subject to
modification subsequent to the Grant Date) the effect a termination from
membership on the Board by a Non-employee Director for any reason or a
Termination of Employment due to (A) Disability, (B) Retirement, (C) death, or
(D) otherwise (including Termination for Cause) shall have on any Option.
(ii)     Unless otherwise provided in the Award Agreement:
(A)    Upon termination from membership on the Board by a Non-employee Director,
any Option held by such Director that (1) has not vested and is not exercisable
as of the effective date of such termination from membership on the Board shall
be subject to immediate cancellation and forfeiture, or (2) is vested and
exercisable as of the effective date of such termination shall remain
exercisable for one year thereafter, or the remaining term of the Option, if
less;
(B)    Upon Termination of Employment or termination from membership on the
Board by a Non-employee Director due to death or Disability, any Option held by
such Employee or Non-employee Director that (1) is vested and exercisable as of
the effective date of such Termination of Employment or termination from
membership on the Board shall remain exercisable for one year after such
termination or the remaining term of the Option, if less, and (2) is not yet
vested shall vest in full as of the date of death or Disability, and any such
vested Options shall remain exercisable for one year after such Termination of
Employment or termination from membership on the Board by a Non-employee
Director due to death or Disability or the remaining term of the Option, if
less;
(C)    Upon Termination of Employment due to Retirement, any Option held by an
Awardee at Retirement, to the extent vested and exercisable as of the effective
date of such Retirement, will remain outstanding for the lesser of one year or
the remaining term of the Option; and
(D)    Any other Termination of Employment shall result in immediate
cancellation and forfeiture of all outstanding Options that have not vested as
of the effective date of such Termination of Employment, and any vested and
exercisable Options held at the time of such Termination of Employment shall
remain exercisable for ninety (90) days thereafter, or the remaining term of the
Option, if less. Notwithstanding the foregoing, all outstanding and unexercised
Options shall be immediately cancelled in the event of a Termination for Cause.
9.    Incentive Stock Option Limitations/Terms.
(a)     Eligibility. Only employees (as determined in accordance with Section
3401(c) of the Code and the regulations promulgated thereunder) of the Company
or any of its Subsidiaries may be granted Incentive Stock Options.
(b)     $100,000 Limitation. Notwithstanding the designation “Incentive Stock
Option” in an Option Agreement, if and to the extent that the aggregate Fair
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Awardee during any calendar year (under
all plans of the Company and any of its Subsidiaries) exceeds U.S. $100,000,
such Options shall be treated as Nonqualified Stock Options. For purposes of
this Section 9(b) of the Plan, Incentive Stock Options shall be taken into
account in the order in which they were granted. The Fair Market Value of the
Shares shall be determined as of the Grant Date.
(c)     Transferability. The Option Agreement must provide that an Incentive
Stock Option is not transferable by the Awardee otherwise than by will or the
laws of descent and distribution, and, during the lifetime of such Awardee, must
not be exercisable by any other person. If the terms of an Incentive Stock
Option are amended to permit transferability, the Option will be treated for tax
purposes as a Nonqualified Stock Option.
(d)     Exercise Price. The per Share exercise price of an Incentive Stock
Option shall in no event be inconsistent with the requirements for qualification
of the Incentive Stock Option under Section 422 of the Code.
(e)     Other Terms. Option Agreements evidencing Incentive Stock Options shall
contain such other terms and conditions as may be necessary to qualify, to the
extent determined desirable by the Administrator, with the applicable provisions
of Section 422 of the Code. If any such terms and conditions, as of the Grant
Date or any later date, do not so comply, the Option will be treated thereafter
for tax purposes as a Nonqualified Stock Option.
10.    Stock Appreciation Rights.
A “Stock Appreciation Right” is a right that entitles the Awardee to receive, in
cash or Shares (as determined by the Administrator), value equal to or otherwise
based on the excess of (i) the Fair Market Value of a specified number of Shares
at the time of exercise over (ii) the aggregate exercise price of the right, as
established by the Administrator on the Grant Date. Stock Appreciation Rights
may be granted to Awardees either alone (“freestanding”) or in addition to or in
tandem with other Awards granted under the Plan and may, but need not, relate to
a specific Option granted under Section 8 of the Plan. Any Stock Appreciation
Right granted in tandem with an Option may be granted at the same time such
Option is granted or at any time thereafter before exercise or expiration of
such Option, and shall be based on the Fair Market Value of one Share on the
Grant Date or, if applicable, on the Grant Date of the Option with respect to a
Stock Appreciation Right granted in exchange for or in tandem with, but
subsequent to, the Option (subject to the requirements of Section 409A of the
Code). All Stock Appreciation Rights under the Plan, other than Conversion
Awards, shall be granted subject to the same terms and conditions applicable to
Options as set forth in Section 8 of the Plan. Subject to the provisions of
Section 8 of the Plan, the Administrator may impose such other conditions or
restrictions on any Stock Appreciation Right as it shall deem appropriate.
11.    Stock Awards.
(a)     Stock Award Agreement. Each Stock Award Agreement shall contain
provisions regarding (i) the number of Shares subject to such Stock Award or a
formula for determining such number, (ii) the purchase price of the Shares, if
any, and the means of payment for the Shares, (iii) the performance criteria, if
any, and level of achievement versus these criteria that shall determine the
number of Shares granted, issued, retainable and/or vested, (iv) such terms and
conditions on the grant, issuance, vesting and/or forfeiture of the Shares as
may be determined from time to time by the Administrator, (v) restrictions on
the transferability of the Stock Award, and (vi) such further terms and
conditions, in each case not inconsistent with this Plan, as may be determined
from time to time by the Administrator. The Committee may, in its sole
discretion, waive the vesting restrictions and any other conditions set forth in
any Award Agreement under such terms and conditions as the Committee shall deem
appropriate, subject to the limitations imposed under Code Section 162(m) and
the regulations thereunder in the case of an Award intended to comply with the
performance-based exception under Code Section 162(m), unless determined
otherwise under the circumstances by the Committee.
(b)     Restrictions and Performance Criteria. The grant, issuance, retention
and/or vesting of Stock Awards issued to Employees may be subject to such
performance criteria and level of achievement versus these criteria as the
Administrator shall determine, which criteria may be based on financial
performance, personal performance evaluations and/or completion of service by
the Awardee. Notwithstanding anything to the contrary herein, the performance
criteria for any Stock Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code (a
“Performance Stock Award”) shall be established by the Administrator based on
one or more Qualifying Performance Criteria selected by the Administrator and
specified in writing not later than ninety (90) days after the commencement of
the period of service (or, if earlier, the elapse of 25% of such period) to
which the performance goals relate or otherwise within the time period required
by the Code or the applicable Treasury Regulations, provided that the outcome is
substantially uncertain at that time. Stock Awards for which vesting is not
based on the attainment of performance criteria are referred to as “Restricted
Stock Awards.”
(c)     Termination of Employment or Board Membership.
(i)     The Administrator shall determine as of the Grant Date (subject to
modification subsequent to the Grant Date) the effect a termination from
membership on the Board by a Non-employee Director for any reason or a
Termination of Employment due to (A) Disability, (B) Retirement (C) death, or
(D) otherwise (including Termination for Cause) shall have on any Stock Award.
(ii)     Unless otherwise provided in the Award Agreement:
(A)    A Termination of Employment or termination from membership on the Board
by a Non-employee Director due to Disability or death shall result in immediate
full vesting of any as yet unvested Stock Award, and in the case of a Stock
Award that vests upon the achievement of performance goals, the vested amount
shall be based upon the target award amount;
(B)    Any other Termination of Employment or termination from membership on the
Board by a Non-employee Director shall result in immediate cancellation and
forfeiture of all outstanding, unvested Stock Awards.
In the event that the Administrator shall provide for vesting as to a ratable
portion of a performance period in an Award Agreement for a Stock Award under
which vesting is based on the attainment of performance criteria over such
performance period, the ratable vesting percentage determined by the portion of
the performance period during which the Awardee was an Employee of the Company
or an Affiliate shall be applied to determine the portion of the Stock Award
that is vested based upon actual performance results after the completion of the
performance period.
(d)     Rights as a Stockholder. Unless otherwise provided for by the
Administrator, the Participant shall have the rights equivalent to those of a
stockholder and shall be a stockholder only after Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) to the Participant.
12.    Other Stock-Based Awards.
(a)     Other Stock-Based Awards. An “Other Stock-Based Award” means any other
type of equity-based or equity-related Award not otherwise described by the
terms of this Plan (including the grant or offer for sale of unrestricted
Shares), as well as any cash based bonus based on the attainment of Qualifying
Performance Criteria as described in Section 13(b), in such amount and subject
to such terms and conditions as the Administrator shall determine. Such Awards
may involve the transfer of actual Shares to Participants, or payment in cash or
otherwise of amounts based on the value of Shares or pursuant to attainment of a
performance goal. Each Other Stock-Based Award will be evidenced by an Award
Agreement containing such terms and conditions as may be determined by the
Administrator.
(b)     Value of Other Stock-Based Awards. Each Other Stock-Based Award shall be
expressed in terms of Shares or units based on Shares or a target amount of
cash, as determined by the Administrator. The Administrator may establish
performance goals in its discretion. If the Administrator exercises its
discretion to establish performance goals, the number and/or value of Other
Stock-Based Awards that will be paid out to the Participant will depend on the
extent to which the performance goals are met. Notwithstanding anything to the
contrary herein, the performance criteria for any Other Stock-Based Award that
is intended to satisfy the requirements for “performance-based compensation”
under Section 162(m) of the Code shall be established by the Administrator based
on one or more Qualifying Performance Criteria selected by the Administrator and
specified in writing not later than ninety (90) days after the commencement of
the period of service (or, if earlier, the elapse of 25% of such period) to
which the performance goals relate and otherwise within the time period required
by the Code and the applicable Treasury Regulations, provided that the outcome
is substantially uncertain at that time.
(c)     Payment of Other Stock-Based Awards. Payment, if any, with respect to
Other Stock-Based Awards shall be made in accordance with the terms of the
Award, in cash or Shares or a combination thereof, as the Administrator
determines.
(d)     Termination of Employment or Board Membership.
(i)     The Administrator shall determine as of the Grant Date (subject to
modification subsequent to the Grant Date) the effect a termination from
membership on the Board by a Non-employee Director for any reason or a
Termination of Employment due to (A) Disability, (B) Retirement, (C) death, or
(D) otherwise (including Termination for Cause) shall have on any Other
Stock-Based Award.
(ii)     Unless otherwise provided in the Award Agreement:
(A)    A Termination of Employment or termination from membership on the Board
by a Non-employee Director due to Disability or death shall result in immediate
full vesting of any as yet unvested Other Stock-Based Award, and in the case of
an Other Stock-Based Award which vests on the basis of attainment of a
performance goal, the vested amount shall be based upon the target award amount;
(B)    Any other Termination of Employment or termination from membership on the
Board by a Non-employee Director shall result in immediate cancellation and
forfeiture of all outstanding, unvested Other Stock-Based Awards.
In the event that the Administrator shall provide for vesting as to a ratable
portion of a performance period in an Award Agreement for an Other Stock-Based
Award under which vesting is based on the attainment of performance criteria
over such performance period, the ratable vesting percentage determined by the
portion of the performance period during which the Awardee was an Employee of
the Company or an Affiliate shall be applied to determine the portion of the
Other Stock-Based Award that is vested based upon actual performance results
after the completion of the performance period.
13.    Other Provisions Applicable to Awards.
(a)     Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by beneficiary designation,
will or by the laws of descent or distribution, including but not limited to any
attempted assignment or transfer in connection with the settlement of marital
property or other rights incident to a divorce or dissolution, and any such
attempted sale, assignment or transfer shall be of no effect prior to the date
an Award is vested and settled. The Administrator may only make an Award
transferable to an Awardee’s family member or any other person or entity
provided the Awardee does not receive consideration for such transfer. If the
Administrator makes an Award transferable, either as of the Grant Date or
thereafter, such Award shall contain such additional terms and conditions as the
Administrator deems appropriate, and any transferee shall be deemed to be bound
by such terms upon acceptance of such transfer.
(b)     Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
on a basis consistent with U.S. Generally Accepted Accounting Principles
(“GAAP”) or on a non-GAAP or adjusted GAAP basis, applied to either the Company
as a whole or to a Subsidiary, business unit, Affiliate or business segment,
either individually, alternatively or in any combination, and measured either
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Committee in the
Award or by duly adopted resolution: (i) sales or cash return on sales; (ii)
cash flow or free cash flow or net cash from operating activity; (iii) earnings
(including gross margin, earnings before or after interest and taxes, earnings
before taxes, and net earnings); (iv) basic or diluted earnings per share; (v)
growth in earnings or earnings per share; (vi) stock price; (vii) return on
equity or average shareholders’ equity; (viii) total shareholder return; (ix)
return on capital; (x) return on assets or net assets; (xi) return on
investments; (xii) revenue or gross profits; (xiii) income before or after
interest, taxes, depreciation and amortization, or net income; (xiv) pretax
income before allocation of corporate overhead and bonus; (xv) operating income
or net operating income; (xvi) operating profit or net operating profit (whether
before or after taxes); (xvii) operating margin; (xviii) return on operating
revenue; (xix) working capital or net working capital; (xx) market share; (xxi)
asset velocity index; (xxii) contract awards or backlog; (xxiii) overhead or
other expense or cost reduction; (xxiv) growth in shareholder value relative to
the moving average of the S&P 500 Index or a peer group index; (xxv) credit
rating; (xxvi) strategic plan development and implementation; (xxvii)
improvement in workforce diversity; (xxviii) customer satisfaction; (xxvix)
employee satisfaction; (xxx) management succession plan development and
implementation; and (xxxi) employee or customer retention. With respect to any
Award that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code, the performance criteria must be
Qualifying Performance Criteria, and the Administrator will (within the first
quarter of the performance period, but in no event more than ninety (90) days
into that period) establish the specific performance targets (including
thresholds and whether to exclude certain extraordinary, non-recurring, or
similar items) and Award amounts (subject to the right of the Administrator to
exercise discretion to reduce payment amounts following the conclusion of the
performance period). Extraordinary, non-recurring items that may be the basis of
adjustment include acquisitions or divestitures, restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges, an
event either not directly related to the operations of the Company, Subsidiary,
division, business segment or business unit or not within the reasonable control
of management, the cumulative effects of tax or accounting changes in accordance
with U.S. GAAP, and foreign exchange gains or losses.
(c)     Certification. Prior to the payment of any compensation under an Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Administrator shall certify in writing the extent to which any
Qualifying Performance Criteria and any other material terms under such Award
have been satisfied (other than in cases where such criteria relate solely to
the increase in the value of the Common Shares).
(d)     Discretionary Adjustments Pursuant to Section 162(m). Notwithstanding
satisfaction or completion of any Qualifying Performance Criteria, to the extent
specified as of the Grant Date, the number of Shares, Options or other benefits
granted, issued, retainable and/or vested under an Award on account of
satisfaction of such Qualifying Performance Criteria may be reduced (but not
increased) by the Administrator on the basis of such further considerations as
the Administrator in its sole discretion shall determine.
14.    Dividends and Dividend Equivalents.
Awards other than Options and Stock Appreciation Rights may provide the Awardee
with the right to receive dividend payments or dividend equivalent payments on
the Shares subject to the Award, whether or not such Award is vested.
Notwithstanding the foregoing, dividends or dividend equivalents shall not be
paid with respect to Stock Awards or Other Stock-Based Awards that, in either
case, vest based on the achievement of performance goals prior to the date the
performance goals are satisfied and the Award is earned, and then shall be
payable only with respect to the number of Shares or Stock Units actually earned
under the Award. Such payments may be made in cash, Shares or Stock Units or may
be credited as cash or Stock Units to an Awardee’s account and later settled in
cash or Shares or a combination thereof, as determined by the Administrator.
Such payments and credits may be subject to such conditions and contingencies as
the Administrator may establish.
15.    Adjustments upon Changes in Capitalization, Organic Change or Change of
Control.
(a)     Adjustment Clause. In the event of (i) a stock dividend, extraordinary
cash dividend, stock split, reverse stock split, share combination, or
recapitalization or similar event affecting the capital structure of the Company
(each, a “Share Change”), or (ii) a merger, consolidation, acquisition of
property or shares, separation, spin-off, reorganization, liquidation,
Disaffiliation, or similar event affecting the Company or any of its
Subsidiaries (each, an “Organic Change”), the Administrator or the Board may in
its discretion make such substitutions or adjustments as it deems appropriate
and equitable to (i) the Share limitations set forth in Section 3 of the Plan,
(ii) the number and kind of Shares covered by each outstanding Award, and (iii)
the price per Share subject to each such outstanding Award. In the case of
Organic Changes, such adjustments may include, without limitation, (x) the
cancellation of outstanding Awards in exchange for payments of cash, property or
a combination thereof having an aggregate value equal to the value of such
Awards, as determined by the Administrator or the Board in its sole discretion
(it being understood that in the case of an Organic Change with respect to which
stockholders receive consideration other than publicly traded equity securities
of the ultimate surviving entity, any such determination by the Administrator
that the value of an Option or Stock Appreciation Right shall for this purpose
be deemed to equal the excess, if any, of the value of the consideration being
paid for each Share pursuant to such Organic Change over the exercise price of
such Option or Stock Appreciation Right shall conclusively be deemed valid); (y)
the substitution of other property (including, without limitation, cash or other
securities of the Company and securities of entities other than the Company) for
the Shares subject to outstanding Awards; and (z) in connection with any
Disaffiliation, arranging for the assumption of Awards, or replacement of Awards
with new awards based on other property or other securities (including, without
limitation, other securities of the Company and securities of entities other
than the Company), by the affected Subsidiary, Affiliate, or division or by the
entity that controls such Subsidiary, Affiliate, or division following such
Disaffiliation (as well as any corresponding adjustments to Awards that remain
based upon Company securities). The Committee may adjust in its sole discretion
the Qualifying Performance Criteria applicable to any Awards to reflect any
Share Change and any Organic Change and any unusual or non-recurring events and
other extraordinary items, impact of charges for restructurings, discontinued
operations, and the cumulative effects of accounting or tax changes, each as
defined by GAAP or as identified in the Company’s financial statements, notes to
the financial statements, management’s discussion and analysis or the Company’s
other SEC filings, provided that in the case of Qualifying Performance Criteria
applicable to any performance-based Awards intended to qualify under Code
Section 162(m), such adjustment does not violate Section 162(m) of the Code. Any
adjustment under this Section 15(a) need not be the same for all Participants.
(b)     Change of Control. In the event of a Change of Control, unless otherwise
determined by the Administrator as of the Grant Date of a particular Award (or
subsequent to the Grant Date), the following acceleration, exercisability and
valuation provisions shall apply:
(i)     On the date that such Change of Control occurs, any or all Options and
Stock Appreciation Rights awarded under this Plan not previously exercisable and
vested shall, if not assumed, or substituted with a new award, by the successor
to the Company, become fully exercisable and vested, and if the successor to the
Company assumes such Options or Stock Appreciation Rights or substitutes other
awards for such Awards, such Awards (or their substitutes) shall become fully
exercisable and vested if the Participant’s employment is terminated (other than
a Termination for Cause) within two years following the Change of Control.
(ii)     Except as may be provided in an individual severance or employment
agreement (or severance plan) to which an Awardee is a party, in the event of an
Awardee’s Termination of Employment within two years after a Change of Control
for any reason other than because of the Awardee’s death, Retirement, Disability
or Termination for Cause, each Option and Stock Appreciation Right held by the
Awardee (or a transferee) that is vested following such Termination of
Employment shall remain exercisable until the earlier of the third anniversary
of such Termination of Employment (or any later date until which it would remain
exercisable under such circumstances by its terms) or the expiration of its
original term. In the event of an Awardee’s Termination of Employment more than
two years after a Change of Control, or within two years after a Change of
Control because of the Awardee’s death, Retirement, Disability or Termination
for Cause, the provisions of Sections 8(i) and 10 of the Plan shall govern (as
applicable).
(iii)     On the date that such Change of Control occurs, the restrictions and
conditions applicable to any or all Stock Awards, Stock Unit Awards and Other
Stock-Based Awards that are not assumed, or substituted with a new award, by the
successor to the Company shall lapse and such Awards shall be fully vested.
Unless otherwise provided in an Award Agreement at the Grant Date, upon the
occurrence of a Change of Control without assumption or substitution of the
Awards by the successor, any performance based Award shall be deemed fully
earned at the target amount as of the date on which the Change of Control
occurs. All Stock Awards, Stock Unit Awards and Other Stock-Based Awards shall
be settled or paid within thirty (30) days of vesting hereunder. Notwithstanding
the foregoing, if the Change of Control would not qualify as a permissible date
of distribution under Section 409A(a)(2)(A) of the Code, and the regulations
thereunder, the Awardee shall be entitled to receive the Award from the Company
on the date that would have applied absent this provision. If the successor to
the Company does assume (or substitute with a new award) any Stock Awards, Stock
Unit Awards and Other Stock-Based Awards, all such Awards shall become fully
vested if the Participant’s employment is terminated (other than a Termination
for Cause) within two years following the Change of Control, and any performance
based Award shall be deemed fully earned at the target amount effective as of
such Termination of Employment.
(iv)     The Committee, in its discretion, may determine that, upon the
occurrence of a Change of Control of the Company, each Option and Stock
Appreciation Right outstanding shall terminate within a specified number of days
after notice to the Participant, and/or that each Participant shall receive,
with respect to each Share subject to such Option or Stock Appreciation Right,
an amount equal to the excess of the Fair Market Value of such Share immediately
prior to the occurrence of such Change of Control over the exercise price per
Share of such Option and/or Stock Appreciation Right; such amount to be payable
in cash, in one or more kinds of stock or property (including the stock or
property, if any, payable in the transaction) or in a combination thereof, as
the Committee, in its discretion, shall determine, and if there is no excess
value, the Committee may, in its discretion, cancel such Awards.
(v)     An Option, Stock Appreciation Right, Stock Award, Stock Unit Award or
Other Stock-Based Award shall be considered assumed or substituted for if
following the Change of Control the Award confers the right to purchase or
receive, for each Share subject to the Option, Stock Appreciation Right, Stock
Award, Stock Unit Award or Other Stock-Based Award immediately prior to the
Change of Control, the consideration (whether stock, cash or other securities or
property) received in the transaction constituting a Change of Control by
holders of Shares for each Share held on the effective date of such transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the transaction
constituting a Change of Control is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the exercise or vesting of an Option,
Stock Appreciation Right, Stock Award, Stock Unit Award or Other Stock-Based
Award, for each Share subject thereto, will be solely common stock of the
successor company with a fair market value substantially equal to the per Share
consideration received by holders of Shares in the transaction constituting a
Change of Control. The determination of whether fair market value is
substantially equal shall be made by the Committee in its sole discretion and
its determination shall be conclusive and binding.
(c)     Section 409A. Notwithstanding the foregoing: (i) any adjustments made
pursuant to Section 15(a) of the Plan to Awards that are considered “deferred
compensation” within the meaning of Section 409A of the Code shall be made in
compliance with the requirements of Section 409A of the Code; (ii) any
adjustments made pursuant to Section 15(a) of the Plan to Awards that are not
considered “deferred compensation” subject to Section 409A of the Code shall be
made in such a manner as to ensure that after such adjustment, the Awards either
continue not to be subject to Section 409A of the Code or comply with the
requirements of Section 409A of the Code; (iii) the Administrator shall not have
the authority to make any adjustments pursuant to Section 15(a) of the Plan to
the extent that the existence of such authority would cause an Award that is not
intended to be subject to Section 409A of the Code to be subject thereto; and
(iv) if any Award is subject to Section 409A of the Code, Section 15(b) of the
Plan shall be applicable only to the extent specifically provided in the Award
Agreement and permitted pursuant to Section 24 of the Plan in order to ensure
that such Award complies with Code Section 409A.
16.    Amendment and Termination of the Plan.
(a)     Amendment and Termination. The Administrator may amend, alter or
discontinue the Plan or any Award Agreement, but any such amendment shall be
subject to approval of the stockholders of the Company in the manner and to the
extent required by Applicable Law. In addition, without limiting the foregoing,
unless approved by the stockholders of the Company and subject to Section 16(b),
no such amendment shall be made that would:
(i)     increase the maximum aggregate number of Shares which may be subject to
Awards granted under the Plan;
(ii)     reduce the minimum exercise price for Options or Stock Appreciation
Rights granted under the Plan; or
(iii)     reduce the exercise price of outstanding Options or Stock Appreciation
Rights, as prohibited by Section 8(c) without stockholder approval.
(b)     Effect of Amendment or Termination. No amendment, suspension or
termination of the Plan shall materially impair the rights of any Participant
with respect to an outstanding Award, unless mutually agreed otherwise between
the Participant and the Administrator, which agreement must be in writing and
signed by the Participant and the Company, except that no such agreement shall
be required if the Administrator determines in its sole discretion that such
amendment either (i) is required or advisable in order for the Company, the Plan
or the Award to satisfy any Applicable Law or to meet the requirements of any
accounting standard, or (ii) is not reasonably likely to significantly diminish
the benefits provided under such Award, or that any such diminishment has been
adequately compensated, except that this exception shall not apply following a
Change of Control. Termination of the Plan shall not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Plan prior to the date of such termination.
(c)     Effect of the Plan on Other Arrangements. Neither the adoption of the
Plan by the Board or a Committee nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations on the power of the Board or any Committee to adopt such other
incentive arrangements as it or they may deem desirable, including without
limitation, the granting of restricted shares or restricted share units or stock
options otherwise than under the Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.
17.    Designation of Beneficiary.
(a)     An Awardee may file a written designation of a beneficiary who is to
receive the Awardee’s rights pursuant to Awardee’s Award or the Awardee may
include his or her Awards in an omnibus beneficiary designation for all benefits
under the Plan. To the extent that Awardee has completed a designation of
beneficiary while employed with the Company, such beneficiary designation shall
remain in effect with respect to any Award hereunder until changed by the
Awardee to the extent enforceable under Applicable Law.
(b)     Such designation of beneficiary may be changed by the Awardee at any
time by written notice. In the event of the death of an Awardee and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such Awardee’s death, the Company shall allow the legal representative
of the Awardee’s estate to exercise the Award.
18.    No Right to Awards or to Employment.
No person shall have any claim or right to be granted an Award and the grant of
any Award shall not be construed as giving an Awardee the right to continue in
the employ of the Company or its Affiliates. Further, the Company and its
Affiliates expressly reserve the right, at any time, to dismiss any Employee or
Awardee at any time without liability or any claim under the Plan, except as
provided herein or in any Award Agreement entered into hereunder.
19.    Legal Compliance.
Shares shall not be issued pursuant to an Option, Stock Appreciation Right,
Stock Award or Other Stock-Based Award unless such Option, Stock Appreciation
Right, Stock Award or Other Stock-Based Award and the issuance and delivery of
such Shares shall comply with Applicable Law and shall be further subject to the
approval of counsel for the Company with respect to such compliance. Unless the
Awards and Shares covered by this Plan have been registered under the Securities
Act or the Company has determined that such registration is unnecessary, each
person receiving an Award and/or Shares pursuant to any Award may be required by
the Company to give a representation in writing that such person is acquiring
such Shares for his or her own account for investment and not with a view to, or
for sale in connection with, the distribution of any part thereof.
20.    Inability to Obtain Authority.
To the extent the Company is unable to or the Administrator deems it unfeasible
to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company’s counsel to be advisable or necessary to the
lawful issuance and sale of any Shares hereunder, the Company shall be relieved
of any liability with respect to the failure to issue or sell such Shares as to
which such requisite authority shall not have been obtained.
21.    Reservation of Shares.
The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.
22.    Notice.
Any written notice to the Company required by any provisions of this Plan shall
be addressed to the Secretary of the Company and shall be effective when
received. Any notice to a Participant hereunder shall be addressed to the last
address of record with the Company and shall be effective when sent via first
class mail, courier service, or electronic mail to such last address of record.
23.    Governing Law; Interpretation of Plan and Awards.
(a)     This Plan and all determinations made and actions taken pursuant hereto
shall be governed by the substantive laws, but not the choice of law rules, of
the state of Delaware, except as to matters governed by U.S. federal law.
(b)     In the event that any provision of the Plan or any Award granted under
the Plan is declared to be illegal, invalid or otherwise unenforceable by a
court of competent jurisdiction, such provision shall be reformed, if possible,
to the extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of the terms of the Plan and/or Award shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.
(c)     The headings preceding the text of the sections hereof are inserted
solely for convenience of reference, and shall not constitute a part of the
Plan, nor shall they affect its meaning, construction or effect.
(d)     The terms of the Plan and any Award shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.
24.    Section 409A.
It is the intention of the Company that no Award shall be “deferred
compensation” subject to Section 409A of the Code, unless and to the extent that
the Administrator specifically determines otherwise, and the Plan and the terms
and conditions of all Awards shall be interpreted accordingly. The terms and
conditions governing any Awards that the Administrator determines will be
subject to Section 409A of the Code, including any rules for elective or
mandatory deferral of the delivery of cash or Shares pursuant thereto and any
rules regarding treatment of such Awards in the event of a Change of Control,
shall be set forth in the applicable Award Agreement, deferral election forms
and procedures, and rules established by the Administrator, and shall comply in
all respects with Section 409A of the Code. The following rules will apply to
Awards intended to be subject to Section 409A of the Code (“409A Awards”):
(a)     If a Participant is permitted to elect to defer an Award or any payment
under an Award, such election will be permitted only at times in compliance with
Code Section 409A.
(b)     The Company shall have no authority to accelerate distributions relating
to 409A Awards in excess of the authority permitted under Section 409A.
(c)     Any distribution of a 409A Award following a Termination of Employment
that would be subject to Code Section 409A(a)(2)(A)(i) as a distribution
following a separation from service of a “specified employee” as defined under
Code Section 409A(a)(2)(B)(i), shall occur no earlier than the expiration of the
six-month period following such Termination of Employment.
(d)     In the case of any distribution of a 409A Award, if the timing of such
distribution is not otherwise specified in the Plan or an Award Agreement or
other governing document, the distribution shall be made not later than the end
of the calendar year during which the settlement of the 409A Award is specified
to occur.
(e)     In the case of an Award providing for distribution or settlement upon
vesting or the lapse of a risk of forfeiture, if the time of such distribution
or settlement is not otherwise specified in the Plan or an Award Agreement or
other governing document, the distribution or settlement shall be made not later
than March 15 of the year following the year in which the Award vested or the
risk of forfeiture lapsed.
(f)     Notwithstanding anything herein to the contrary, in no event shall the
Company or the Administrator be liable for the payment of, or any gross up
payment in connection with, any taxes or penalties owed by the Participant
pursuant to Code Section 409A
25.    Limitation on Liability.
The Company and any Affiliate which is in existence or hereafter comes into
existence shall not be liable to a Participant, an Employee, an Awardee or any
other persons as to:
(a)     The Non-Issuance of Shares. The non-issuance or sale of Shares as to
which the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and
(b)     Tax or Exchange Control Consequences. Any tax consequence or any
exchange control obligation owed, by any Participant, Employee, Awardee or other
person due to the receipt, exercise or settlement of any Option or other Award
granted hereunder.
26.    Unfunded Plan.
Insofar as it provides for Awards, the Plan shall be unfunded. Although
bookkeeping accounts may be established with respect to Awardees who are granted
Stock Awards or Other Stock-Based Awards under this Plan, any such accounts will
be used merely as a bookkeeping convenience. The Company shall not be required
to segregate any assets which may at any time be represented by Awards, nor
shall this Plan be construed as providing for such segregation. Neither the
Company nor the Administrator shall be deemed to be a trustee of stock or cash
to be awarded under the Plan. Any liability of the Company to any Participant
with respect to an Award shall be based solely upon any contractual obligations
which may be created by the Plan; no such obligation of the Company shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. Neither the Company nor the Administrator shall be required to give any
security or bond for the performance of any obligation which may be created by
this Plan.
27.    Foreign Employees.
Awards may be granted hereunder to Employees and Consultants who are foreign
nationals, who are located outside the United States or who are not compensated
from a payroll maintained in the United States, or who are otherwise subject to
(or could cause the Company to be subject to) legal or regulatory provisions of
countries or jurisdictions outside the United States, on such terms and
conditions different from those specified in the Plan as may, in the judgment of
the Administrator, be necessary or desirable to foster and promote achievement
of the purposes of the Plan, and, in furtherance of such purposes, the
Administrator may make such modifications, amendments, procedures, or subplans
as may be necessary or advisable to comply with such legal or regulatory
provisions.
28.    Tax Withholding.
Each Participant shall pay to the Company, or make arrangements satisfactory to
the Company regarding the payment of, any federal, state, local or foreign taxes
of any kind required by law to be withheld with respect to any Award under the
Plan no later than the date as of which any amount under such Award first
becomes includible in the gross income of the Participant for any tax purposes
with respect to which the Company has a tax withholding obligation. Unless
otherwise determined by the Company, withholding obligations may be settled with
Shares, including Shares that are part of the Award that gives rise to the
withholding requirement; provided, however, that not more than the legally
required minimum withholding may be settled with Shares that are part of the
Award. The obligations of the Company under the Plan shall be conditional on
such payment or arrangements, and the Company and its Affiliates shall, to the
extent permitted by law, have the right to deduct any such taxes from any vested
Shares or any other payment due to the participant at that time or at any future
time. The Administrator may establish such procedures as it deems appropriate,
including making irrevocable elections, for the settlement of withholding
obligations with Shares.
29. Cancellation of Award; Forfeiture of Gain.
Notwithstanding anything to the contrary contained herein, an Award Agreement
may provide that the Award will be cancelled and the Participant will forfeit
the Shares or cash received or payable on the vesting or exercise of the Award,
and that the amount of any proceeds of the sale or gain realized on the vesting
or exercise of the Award must be repaid to the Company, under such conditions as
may be required by Applicable Law or established by the Committee in its sole
discretion.
30. Data Privacy and Transfer
As a condition of acceptance of an Award, the Participant explicitly thereby
consents to the collection, use and transfer, in electronic or other form, of
personal data by and among, as applicable, the Company and its Affiliates for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that the
Company and its Affiliates hold certain personal information about the
Participant, including the Participant’s name, home address and telephone
number, date of birth, social security or other identification number, salary,
nationality, job title, Shares held in the Company or any Subsidiary, details of
all Awards or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
implementing, managing and administering the Plan (the “Data”). The Participant
further understands that the Company and its Affiliates may transfer the Data
among themselves as necessary for the purpose of implementation, management and
administration of the Plan, and that the Company and its Affiliates may each
further transfer the Data to any third parties assisting the Company in the
implementation, management, and administration of the Plan. The Participant
understands that these recipients may be located in the Participant’s country,
or elsewhere, and that the recipient’s country may have different data privacy
laws and protections than the Participant’s country. The Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant, through participation in the Plan and
acceptance of an Award under the Plan, authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom the Participant may elect to deposit any Shares. In addition, by
accepting an Award under the Plan, each Participant agrees and acknowledges (i)
that the Data will be held only as long as is necessary to implement, manage,
and administer the Plan; (ii) that the Participant may, at any time, view the
Data, request additional information about the storage and processing of the
Data, require any necessary amendments to the Data, or refuse or withdraw
consent to the use and transfer of the Data, without cost, by delivering such
revocation or withdrawal of consent in writing to a designated human resources
representative; and (iii) that refusal or withdrawal of consent may affect the
Participant’s ability to participate in the Plan thereafter.
Adopted by the Board of the Directors of the Company on May 6, 2014.
Approved by the Company’s stockholders and effective on July 15, 2014.




1
612074599.1